ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-076, concluding that HERBERT F. LAWRENCE of ASBURY PARK, who was admitted to the bar of this State in 1970, should be suspended from the practice of law for a period of one year for violating RPC 8.4(c) (conduct involving dishonesty) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Court having granted respondent’s petition for review and HERBERT F. LAWRENCE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that HERBERT F. LAWRENCE is suspended from the practice of law for a period of six months and until the further Order of the Court, effective December 1, 2005; and it is further
ORDERED that HERBERT F. LAWRENCE comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*273ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.